NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       APR 25 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 ROBERT C. JACOBSEN; CAROL S.                    No. 15-71608
 JACOBSEN,
                                                 Tax Ct. No. 28714-12
                  Petitioners-Appellants,

   v.                                            MEMORANDUM*

 COMMISSIONER OF INTERNAL
 REVENUE,

                  Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted April 11, 2017**

Before:       GOULD, CLIFTON, and HURWITZ, Circuit Judges

        Robert C. and Carol S. Jacobsen appeal pro se from the Tax Court’s

determination following a trial concerning an income tax deficiency and penalty

under 26 U.S.C. § 6662(a) for tax year 2010. We have jurisdiction under 26

U.S.C. § 7482(a)(1). We affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The Jacobsens have waived their appeal of the Tax Court’s determination of

the tax deficiency by failing to address in their opening brief how the Tax Court

erred in reaching its conclusions. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994)

(“We will not manufacture arguments for an appellant, and a bare assertion does

not preserve a claim[.]”).

      AFFIRMED.




                                         2                                    15-71608